

115 HRES 795 IH: Recognizing the United States role in the evolving energy landscape of the Gulf Cooperation Council countries.
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 795IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Wilson of South Carolina (for himself and Mr. Norcross) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the United States role in the evolving energy landscape of the Gulf Cooperation Council
			 countries.
	
 Whereas natural gas demand in the Gulf Cooperation Council (GCC) member countries of Saudi Arabia, Kuwait, the United Arab Emirates, Qatar, Bahrain, and Oman is projected to continue to outpace production;
 Whereas yearly per capita electricity consumption is expected to increase dramatically across GCC member countries;
 Whereas the value of new energy-related construction contracts are to exceed $23 billion in 2018, with the total value of current contracts reportedly over $200 billion;
 Whereas, in 2006, GCC member countries expressed an interest in the peaceful use of nuclear energy; Whereas GCC member countries have already signed nuclear agreements with numerous other countries;
 Whereas the Russian Federation and the People’s Republic of China are actively marketing their respective nuclear technologies to GCC member countries;
 Whereas United States nuclear technology, nonproliferation, and safety standards are the best in the world;
 Whereas the United States has agreements with only one of the six GCC member countries pertaining to peaceful civilian nuclear cooperation; and
 Whereas the six GCC member countries are signatories to the Treaty on the Non-Proliferation of Nuclear Weapons: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the need for a strategy to promote the peaceful use of United States energy in Gulf Cooperation Council (GCC) member countries;
 (2)recognizes the national security threat of Russian or Chinese dominance of nuclear power in the Gulf region, including decades of negative influence over regional nuclear energy safety, security, and nonproliferation;
 (3)encourages the President to ensure United States commercial opportunity to supply the developing energy markets of GCC member countries; and
 (4)recommends the Department of State aggressively pursue agreements for peaceful cooperation with GCC member countries pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2152), which supports the nuclear nonproliferation regime and provides opportunity for United States industry.
			